             Case MDL No. 2963 Document 194 Filed 09/02/20 Page 1 of 12



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


    In re: Hartford COVID-19 Business
    Interruption Protection Insurance Litigation           MDL No. 2963


           PLAINTIFFS’ REPLY TO RESPONSES TO ORDER TO SHOW CAUSE

         Pursuant to 28 U.S.C. § 1407 and Panel Rule 8.1(d), Plaintiffs Forfex LLC, JDR

Enterprises LLC, Patrick and Geoff Investments Inc., Roundin3RD Sports Bar, LLC, R3

Hospitality Group, LLC, Little Stars Corporation, Consulting Advantage Inc., Rencana LLC, The

Irvine Company LLC, Cosmetic Laser, Inc., Dr. Jeffrey Milton DDS, Inc., One40 Beauty Lounge,

LLC, Harvey B. Pats, M.D.P.A., Dotexamdr PLLC, Ambulatory Care Center, PA, Sharde Harvey

DDS PLLC, Salvatore’s Italian Gardens, Inc., Garden Place, Inc., The Delavan Hotel LLC,

Sidkoff, Pincus & Green PC, Adrian Moody, Robin Jones, Seymon Bokman, Adorn Barber &

Beauty LLC, ATCM Optical, Inc., Omega Optical, Inc., and Omega Optical at Comcast Center

LLC d/b/a Omega Optical1 (“Plaintiffs”), respectfully submit this consolidated reply to the

responses to this Panel’s August 12, 2020 Order to Show Cause, ECF No. 3, in support of the

transfer of these actions pursuant to 28 U.S.C. § 1407 for coordinated or consolidated pretrial

proceedings.

I.       SECTION 1407 CENTRALIZATION IS APPROPRIATE.

         Hartford’s opposition to centralization and the creation of a Hartford-specific MDL does

little more than mirror its opposition to the industry-wide MDL that was proposed in MDL No.

2942. See, e.g., Hartford’s Resp. in Opp. To Order to Show Cause Pursuant to 28 U.S.C. § 1407,


1
 While not included in the original Schedule A to the Order to Show Cause (ECF No. 3), Plaintiffs ATCM
Optical, Inc., Omega Optical, Inc., and Omega Optical at Comcast Center LLC d/b/a Omega Optical are
plaintiffs in pending actions that were marked as related in this MDL. See Notice of Related Action, ECF
No. 181.
            Case MDL No. 2963 Document 194 Filed 09/02/20 Page 2 of 12



ECF No. 146 (“Hartford’s Response”). Focusing on what it perceives as skepticism of an industry-

wide MDL reflected at oral argument for MDL No. 2942, Hartford ignores the substance of the

Panel’s decision in MDL No. 2942 that led to the issuance of the Order to Show Cause being

addressed here. See Order Denying Transfer, MDL No. 2942, ECF No. 772; see also Hartford’s

Resp., ECF No. 146, at 1-3.

        In fact, in its Order Denying Transfer, the Panel found that that “the arguments for insurer-

specific MDLs are more persuasive” than those for an industry-wide MDL and, referencing the

potential of an insurer-specific MDL, noted:

        Such an MDL would be limited to a single insurer or group of related insurers and
        thus would not entail the managerial problems of an industry-wide MDL involving
        more than a hundred insurers. The actions are more likely to involve insurance
        policies utilizing the same language, endorsements, and exclusions. Thus, there is
        a significant possibility that the actions will share common discovery and pretrial
        motion practice. Moreover, centralization of these actions could eliminate
        inconsistent pretrial rulings with respect to the overlapping nationwide class claims
        that most of the insurers face. An insurer-specific MDL therefore could achieve the
        convenience and efficiency benefits envisioned by Section 1407.

MDL No. 2942, ECF No. 772, at 3-4. Believing, based upon the submissions in MDL No. 2942,

that Hartford may very well be one of the defendants for whom an insurer-specific MDL was

warranted, the Panel directed the Clerk of the Panel to issue an order to show cause as to why a

Hartford-specific MDL should not be created. Id. at 4. Indeed, the convenience and efficiencies

contemplated by Section 1407 can be obtained in a Hartford-specific MDL.

        Hartford’s2 rebuttal boils down to the basic themes that most defendant-insurers have

echoed: there are only common questions of law, not fact; centralization will be neither efficient


2
 “Hartford” refers to: (1) the numerous Hartford-related entities referenced by the Panel: Hartford Financial
Services Group, Inc.; Hartford Fire Insurance Company; Hartford Casualty Insurance Company; Hartford
Underwriters Insurance Company; Sentinel Insurance Company Limited; and Twin City Fire Insurance
Company, MDL 2942, ECF No. 772 at 4 n.8 (J.P.M.L. Aug. 12, 2020) (“Order Denying Transfer”); and
(2) additional The Hartford Financial Services Group, Inc. direct or indirect subsidiaries identified by
Hartford in its Response to the Order to Show Cause: Trumbull Insurance Company; Property & Casualty

                                                     2
             Case MDL No. 2963 Document 194 Filed 09/02/20 Page 3 of 12



nor convenient; and multiple class do not warrant centralization. See ECF No. 146. However, even

Hartford concedes that there are 126 cases that are currently pending in federal courts in “at least

27 different states” and has identified approximately forty-four separate class actions.3 See ECF

No. 146, at 3, 14. And, Hartford has done little to address the overlapping factual, legal and class

issues that permeate each of these cases that could benefit from centralization. As set forth below,

these 126 cases do share many common questions of fact, common questions of law, and

overlapping classes whose resolution would benefit greatly by centralization.

        A.      The Related Actions Share Many Common Questions of Fact.

        As noted in Plaintiffs’ Response to the Order to Show Cause, ECF No. 132, at 9-12, there

are numerous factual issues that are common to the Related Actions including materially identical

policy language, endorsements, and exclusions; materially identical government shutdown orders;

and materially identical claims. Hartford’s defenses are materially the same in most cases and rely

upon issues such as whether COVID-19 causes “physical damage or loss to property,” as that phase

is used in the Hartford policies; and whether COVID-19 was present on the insured property or on

property sufficiently connected by proximity or in other ways to the insured property such that

coverage is triggered. See, e.g., ECF No. 132, at 10; see also ECF Nos. 132-2, 132-3, 132-4, 132-

5, 132-6 (table of contents of motions to dismiss or letter briefs filed by Hartford). Hartford tries


Insurance Company of Hartford; Pacific Insurance Company, Ltd.; New England Insurance Company; New
England Reinsurance Corporation; Hartford Insurance Company of Illinois; Hartford Accident &
Indemnity Company; Hartford Insurance Company of the Midwest; Hartford Insurance Company of the
Southeast; and Hartford Lloyd’s Insurance Company, which is managed by its attorney-in-fact, Hartford
Lloyd’s Corporation, an indirect subsidiary of The Hartford Financial Services Group, Inc., see ECF No.
146, at 1 n.1.
3
 Exhibit A to the Order to Show Cause lists sixty-eight cases but it appears that two cases - Florida Wellness
Center of Tallahassee v. Hartford Casualty Insurance Company, Case No. 4:20-cv-00270 (N.D. Fla.) and
ATCM Optical, Inc. et al. v. Hartford Fire Insurance Company, Case No. 2:20-cv-02828 (E.D. Pa.) - were
subsequently dismissed. In addition, Notices of Related Actions were filed identifying approximately an
additional seventy cases. See ECF Nos. 8, 12, 50, 104, 111, 118, 119, 126, 127, 138, 145, 181. The
approximately 136 cases are referred to herein as the “Related Actions.”


                                                      3
           Case MDL No. 2963 Document 194 Filed 09/02/20 Page 4 of 12



to minimize these differences by relying upon minor distinctions such as whether a given

government shutdown order required complete closure or only impaired operations or by claiming

that various policyholders may have different positions as to whether the virus was present at the

property. See ECF No. 146, at 8-9. Hartford also misleadingly claims that no party has identified

a single set of common discovery. Id. at 9. However, “Section 1407 does not require a complete

identity or even majority of common factual issues as a prerequisite to transfer.” See, e.g., In re

Ins. Brokerage Antitrust Litig., 360 F. Supp. 2d 1371, 1372 (J.P.M.L. 2005).

       Furthermore, Hartford’s position misses the point. The similarity in policy language,

endorsements and exclusions is what will drive the common discovery. Indeed, the meaning of the

terms in the policy will be subject to common discovery and the key witnesses will be similar, if

not identical. In addition, as noted previously by Plaintiffs and highlighted by additional

respondents, Hartford relies on standardized forms prepared by the Insurance Services Office,

known as “ISO.” See Hartford Fire Ins. Co. v. California, 509 U.S. 764, 772 (1993) (recognizing

that “most primary insurers” in the United States use insurance forms from ISO, “an association

of approximately 1,400 domestic property and casualty insurers” as the basis for their policies);

see also ECF No. 132, at 14 (noting discovery is already ongoing in the Eastern District of

Pennsylvania with respect to ISO); ECF No. 154, at 5-7 (explaining ISO and use of standardized

forms); ECF No. 115 at 2-3 (discussing standardized ISO forms). Because of the uniformity in the

policy language, even though the actions here involve different states or certain plaintiffs may have

different exclusions, all of the claims arise from a common foundation in the form of ISO’s policies

and/or Hartford’s standard modifications to those policies. The interpretation of the standardized

forms and the discovery needed to decide those questions will be common across cases and

centralization would promote uniformity in the answers to those questions.



                                                 4
           Case MDL No. 2963 Document 194 Filed 09/02/20 Page 5 of 12




       In addition, Hartford skirts over the issue of whether the virus caused physical loss or

damage to the property or whether the virus is present at the property. ECF No. 146, at 9. Unlike

a typical insurance case, the cause of the damage here is a virus that cannot be seen or otherwise

detected through normal means. Thus, the question of its presence cannot be resolved through

testimony from typical fact witnesses such as the individual plaintiffs and discovery about their

individual experiences. Rather, as Plaintiffs discussed in their Response, the presence of the virus

will likely be established through epidemiological modeling, see ECF No. 132, at 11-12, which

would be most efficiently and cost-effectively done in a coordinated fashion.

       Likewise, the impact of the various government orders at issue should also be adjudicated

in a coordinated proceeding. While not identical, these orders involve considerably less variation

than their sheer number might imply. By far the most common order, for instance, was that

Plaintiffs’ businesses simply shut down. Although the plaintiffs may have been subject to stay-at-

home orders in different states, the import and effect of these orders was identical – the

policyholders were required to close their busines either fully, or in some cases, partially. To the

extent the scope of the closures vary, it is a damages issue that does not preclude centralization.

See, e.g., In re Valsartan N-Nitrosodimethylamine (NDMA) Contamination Prod. Liab. Litig., 363

F. Supp. 3d 1378, 1381-82 (J.P.M.L. 2019) (centralizing consumer claims for economic damages

with personal injury claims). And, even in those instances where shutdown orders have now been

relaxed, the ways in which states have done so can be broken down into a limited number of




                                                 5
           Case MDL No. 2963 Document 194 Filed 09/02/20 Page 6 of 12



categories.4 The relatively limited number of variations between these orders is dwarfed by the

number of inconsistent discovery and other pretrial rulings that will issue regarding these orders

should these cases all proceed on separate tracks.

       These issues with respect to the standardized policies, physical presence of the virus, and

materially-identical government shutdown orders are factual and common to the related actions.

These issues can, and should, be resolved in a common way in a centralized proceeding. In

addition, these common questions of fact also heighten the likelihood that, at a minimum,

certification of the classes proposed in many of these actions will require significant judicial

resources to resolve. This Panel has already recognized that “centralization of these actions could

eliminate inconsistent pretrial rulings with respect to the overlapping nationwide class claims that

most of the insurers face.” MDL No. 2942, ECF No. 772, at 3-4. Hartford’s response to the

Panel’s recognition of the issues with respect to overlapping classes is two-pronged.

       First, Hartford claims that the issue is “largely illusory” because many of the classes are

just part of “an intentional strategy by plaintiffs’ counsel” to, as Hartford sees it, forum shop and

even beyond that issue, Hartford claims many of the classes are not uniform. See ECF No. 146, at

15-16. Putting aside Plaintiffs’ objection to Hartford’s characterization of the “strategy” of filing

multiple class actions, even under Hartford’s analysis, there are multiple “plaintiff’s counsel” who

filed multiple class actions, thereby still leaving the question of overlapping classes; and even

when Hartford strips out the class actions it has determined are “duplicative actions,” by its own

admission, there are still thirty-four class actions pending against Hartford. See id. Beyond that



4
  See, e.g., https://www.nytimes.com/interactive/2020/us/states-reopen-map-coronavirus.html
(placing the pandemic response in each of the 50 states into four categories – reversing, pausing,
reopening, and reopened – and noting the impact of the orders currently in place on seven
categories of businesses).


                                                 6
            Case MDL No. 2963 Document 194 Filed 09/02/20 Page 7 of 12



issue, Hartford desperately tries to draw distinctions among the thirty-four class actions moving

them into five categories of differences. Id. at 16. However, even if the classes as alleged are not

identical, they are overlapping and can benefit from coordinated proceedings.

       Second, Hartford argues that the classes will not be certified. See id. at 17-18 (arguing

nationwide classes are disfavored and insurance coverage class actions are rare). Plaintiffs

obviously take a different view, but respectfully submit that it is unnecessary for this Panel to

prematurely assess Plaintiffs’ arguments in favor of class certification. At this stage, the common

evidence on which Plaintiffs anticipate they will rely, combined with the consistency of the

arguments with which Hartford has so far defended these actions, certainly makes it possible that,

following discovery, there will be substantial class certification questions. The fact that Hartford

believes there are distinctions among the overlapping classes even further supports centralization

so that these claims can be organized and interim class counsel appointed to ensure clear

representation of the affected insureds.

       B.      Resolution of the Related Actions’ Common Questions of Law Also Illustrate
               Why Centralization Will Promote Efficiency and Convenience.

       In addition to the common questions of fact that these related actions share, the common

questions of law that these related actions indisputably share also support centralization. Hartford

relies heavily on the concept that common questions of law are not justification for centralization.

See, e.g., ECF No. 146, at 1-2. However, while this Panel has held that common questions of law

are not by themselves sufficient to warrant transfer absent common questions of fact, this does not

mean that common legal questions are irrelevant to the analysis.

       When Section 1407’s requirement that there be “one or more common questions of fact”

is satisfied, the presence of one or more common questions of law means that centralization would

even further “promote the just and efficient conduct of such actions.” 28 U.S.C. § 1407; see, e.g.,


                                                 7
           Case MDL No. 2963 Document 194 Filed 09/02/20 Page 8 of 12



In re Vision Serv. Plan Tax Litig., 484 F. Supp. 2d 1356, 1357 (J.P.M.L. 2007) (centralizing actions

because they “involve identical legal questions” and to “prevent inconsistent pretrial rulings”). As

this Panel has already noted, an MDL specific to Hartford is “more likely to involve insurance

policies utilizing the same language, endorsements, and exclusions,” MDL No. 2942, ECF No.

772, at 3-4, which would present common issues of policy interpretation. While Hartford argues

in the abstract that its policy forms vary among insureds, it is obvious that in its defense of these

actions thus far, it has consistently raised the same arguments. See, e.g., ECF Nos. 132-2, 132-3,

132-4, 132-5, 132-6. Indeed, despite being in the best position of any party to know its own policy

forms, Hartford fails to identify any meaningful differences in its policy forms that it believes

would lead to a materially different interpretation.

       Thus, there are considerable efficiencies to centralizing these actions, and the pending

motions to dismiss, before the same transferee judge. As the Second Circuit noted in In re Ivy,

901 F.2d 7 (2d Cir. 1990), when faced with a legal issue of law and fact that was “easily capable

of arising in hundreds of even thousands of cases in district courts throughout the nation,…there

are real economies in transferring such cases” to a single judge under Section 1407. Id. at 9. “Once

transferred, the [legal issue] can be heard and resolved by a single court and reviewed at the

appellate level in due course. Consistency was well as economy is thus served.” Id.

       Hartford’s argument that centralization would delay resolution of its pending motions to

dismiss, see ECF No. 146, at 11-12, has already been considered and rejected by this Panel:

       The parties opposing centralization assert that, inter alia, centralization will
       needlessly delay resolution of the Massachusetts action, in which a fully briefed
       motion to dismiss is already pending. Based upon the Panel's precedents and for the
       following reasons, we respectfully disagree with this argument. While there may
       indeed be some initial delay incorporating all actions into a centralized forum,
       centralization nevertheless carries the benefit of placing all of these related
       nationwide class actions before a single judge who can structure pretrial
       proceedings to accommodate all parties’ legitimate discovery needs while ensuring


                                                  8
            Case MDL No. 2963 Document 194 Filed 09/02/20 Page 9 of 12



        that common parties such as Prudential and other witnesses are not subjected to
        discovery demands that duplicate activity in other actions.”

In re Prudential Ins. Co. of Am. SGLI/VGLI Contract Litig., 763 F. Supp. 2d 1374, 1375 (J.P.M.L.

2011). The gains from centralization here are similarly too great to justify permitting dozens of

different courts to reach inconsistent rulings on the pending motions to dismiss.

        Finally, Hartford claims that “many of the plaintiffs in cases against Hartford do not favor

creation of a Hartford-only MDL” premised upon the briefing in MDL No. 2942. See ECF No.

146, at 12. However, in response to the Order to Show Cause, eleven out of the fifteen plaintiff

filings who took a position on centralization supported centralization as did one of the amicus who

filed a response. See ECF Nos. 115, 131, 132, 133, 137, 139, 141, 142, 143, 147, 148, and 154.5

There is significant support for centralization among plaintiffs’ counsel.

II.     THE EASTERN DISTRICT OF PENNSYLVANIA IS THE APPROPRIATE
        FORUM FOR TRANSFER AND CENTRALIZATION

        For the reasons set forth in their Response, Plaintiffs believe the Eastern District of

Pennsylvania is the appropriate forum for this litigation. See ECF No. 132, at 13-16. In addition to

the overall number of cases in the Eastern District of Pennsylvania, three of the ten responses to

the Order to Show Cause filed by other plaintiffs who favor centralization support transfer to the

district, ECF Nos. 141, 142, and 147, with an additional plaintiff supporting the district as its

second choice, ECF No. 137.

        In total, plaintiffs in approximately twenty-seven cases that are pending in eleven different

federal districts support the Eastern District of Pennsylvania. No other district has such support.

Other filings provide singular support for a given venue – the District of New Jersey (ECF No.



5
  One plaintiff, The Seattle Symphony Orchestra, opposed its inclusion in any Hartford-specific MDL
because it had negotiated very specific terms of its own policy but specifically took no position with respect
to centralization generally. See ECF No. 136


                                                      9
           Case MDL No. 2963 Document 194 Filed 09/02/20 Page 10 of 12



115), the District of Connecticut (ECF No. 133), the Southern District of Florida (ECF No. 137),

the Eastern District of New York (ECF No. 143), and the Western District of Pennsylvania (ECF

No. 148). A few filings that opposed centralization offered up support for a specific venue as an

alternative but again, it was singular support – the District of Massachusetts (ECF No. 134), the

Eastern District of Missouri (ECF No. 140), the Southern District of New York (Defendant) (ECF

No. 146), and the Northern District of California (ECF No. 172). None of these suggested venues

has the level of support as the Eastern District of Pennsylvania nor has any party illustrated that

the COVID-19 litigation is as developed in any other district as it is in the Eastern District of

Pennsylvania where many motions to dismiss have been briefed and discovery is ongoing.6 Simply

put, the gravitas of this litigation is in the Eastern District of Pennsylvania.

III.    CONCLUSION

        For the above-stated reasons, as well as those discussed in Plaintiffs’ Response, ECF No.

132, Plaintiffs respectfully request that the Panel transfer these related actions and all subsequently

filed tag-along cases for coordinated or consolidated pretrial proceedings before the Honorable

Timothy J. Savage in the United States District Court for the Eastern District of Pennsylvania.




6
  As noted in Plaintiffs’ Response, plaintiffs in two cases pending in the Eastern District of Pennsylvania,
one of which is against a Hartford entity – Cadence Humans & Resources, LLC, doing business as Cadence
Restaurant v. Firstline National Insurance Company, Case No. 2:20-cv-02152, and Seymon Bokman d/b/a
L’uomo v. Sentinel Ins. Co., Ltd., Case No. 2:20-cv-02887 – served Subpoenas duces tecum on ISO. ECF
No. 132, at 14. Additional discovery – Plaintiffs’ First Request for the Production of Documents – was
served in the Bokman case against Sentinel. In addition, motions to dismiss in two of the earliest cases filed
– LH Dining L.L.C., doing business as River Twice Restaurant v. Admiral Indemnity Company, Civil Action
No. 2:20-cv-01869 (E.D. Pa.) and Newchops Restaurant Comcast LLC, doing business as Chops v. Admiral
Insurance Company, Civil Action No. 2:20-cv-01949 (E.D. Pa.) – have been fully briefed. Id. at 14-15.


                                                     10
         Case MDL No. 2963 Document 194 Filed 09/02/20 Page 11 of 12




Dated: September 2, 2020            Respectfully submitted,


 /s/ Arnold Levin                                  /s/ Adam J. Levitt
 Arnold Levin, Esquire                             Adam J. Levitt
 Laurence S. Berman, Esquire                       John E. Tangren
 Frederick S. Longer, Esquire                      Amy E. Keller
 Daniel C. Levin, Esquire                          Daniel R. Ferri
 Keith J. Verrier, Esquire                         Mark Hamill
 LEVIN SEDRAN & BERMAN LLP                         Laura E. Reasons
 510 Walnut Street, Suite 500                      DICELLO LEVITT GUTZLER LLC
 Philadelphia, PA 19106-3697                       Ten North Dearborn Street, Sixth Floor
 Telephone: (215) 592-1500                         Chicago, Illinois 60602
 Facsimile: (215) 592-4663                         Telephone: (312) 214-7900
 alevin@lfsblaw.com                                alevitt@dicellolevitt.com
 lberman@lfsblaw.com                               jtangren@dicellolevitt.com
 flonger@lfsblaw.com                               akeller@dicellolevitt.com
 dlevin@lfsblaw.com                                dferri@dicellolevitt.com
 kverrier@lfsblaw.com                              mhamill@dicellolevitt.com
                                                   lreasons@dicellolevitt.com
 Richard M. Golomb, Esquire
 Kenneth J. Grunfeld, Esquire                      /s/ Mark Lanier
 GOLOMB & HONIK, P.C.                              Mark Lanier
 1835 Market Street, Suite 2900                    Alex Brown
 Philadelphia, Pennsylvania 19103                  Ralph (skip) McBride
 Telephone: (215) 346-7338                         THE LANIER LAW FIRM PC
 Facsimile: (215) 985-4169                         10940 West Sam Houston Parkway North
 rgolomb@GolombHonik.Com                           Suite 100
 KGrunfeld@GolombHonik.Com                         Houston, Texas 770064
                                                   Telephone: (713) 659-5200
 W. Daniel “Dee” Miles, III                        WML@lanierlawfirm.com
 Rachel N. Boyd                                    Alex.brown@lanierlawfirm.com
 Paul W. Evans                                     Skip.McBride@lanierlawfirm.com
 BEASLEY, ALLEN, CROW, METHVIN,
 PORTIS & MILES, P.C.                              Mark A. DiCello
 P.O. Box 4160                                     Kenneth P. Abbarno
 Montgomery, Alabama 36103                         Mark Abramowitz
 Telephone: (334) 269-2343                         DICELLO LEVITT GUTZLER LLC
 Facsimile: (334) 954-7555                         7556 Mentor Avenue
 Dee.Miles@BeasleyAllen.com                        Mentor, Ohio 44060
 Rachel.Boyd@BeasleyAllen.com                      Telephone: (440) 953-8888
 Paul.Evans@BeasleyAllen.com                       madicello@dicellolevitt.com
                                                   kabbarno@dicellolevitt.com
 Counsel for Plaintiffs Forfex LLC, JDR            mabramowitz@dicellolevitt.com


                                             11
        Case MDL No. 2963 Document 194 Filed 09/02/20 Page 12 of 12



Enterprises LLC, Patrick and Geoff
Investments Inc., Roundin3RD Sports Bar,         Timothy W. Burns
LLC, R3 Hospitality Group, LLC, Little           Jeff J. Bowen
Stars Corporation, Consulting Advantage          Jesse J. Bair
Inc., Rencana LLC, The Irvine Company            Freya K. Bowen
LLC, Harvey B. Pats, M.D.P.A., Dotexamdr         BURNS BOWEN BAIR LLP
PLLC, Ambulatory Care Center, PA, Sharde         One South Pinckney Street, Suite 930
Harvey DDS PLLC, Salvatore’s Italian             Madison, Wisconsin 53703
Gardens, Inc., Garden Place, Inc., The           Telephone: (608) 286-2302
Delavan Hotel LLC, Sidkoff, Pincus &             tburns@bbblawllp.com
Green PC, Adrian Moody, Robin Jones,             jbowen@bbblawllp.com
Seymon Bokman, Adorn Barber & Beauty             jbair@bbblawllp.com
LLC, ATCM Optical, Inc., Omega Optical,          fbowen@bbblawllp.com
Inc., and Omega Optical at Comcast Center
LLC d/b/a Omega Optical                          Douglas Daniels
                                                 DANIELS & TREDENNICK
                                                 6363 Woodway, Suite 700
                                                 Houston, Texas 77057
                                                 Telephone: (713) 917-0024
                                                 douglas.daniels@dtlawyers.com

                                                 Jeffrey P. Goodman
                                                 Robert J. Mongeluzzi
                                                 Patrick Howard
                                                 Samuel B. Dordick
                                                 SALTZ, MONGELUZZI &
                                                 BENDESKY, P.C.
                                                 1650 Market Street
                                                 One Liberty Place, 52nd Floor
                                                 Philadelphia, Pennsylvania 19103
                                                 Telephone: (215) 496-8282
                                                 jgoodman@smbb.com
                                                 rjmongeluzzi@smbb.com
                                                 phoward@smbb.com
                                                 SDordick@smbb.com

                                                 Counsel for Plaintiffs Cosmetic Laser,
                                                 Inc., Dr. Jeffrey Milton DDS, Inc., and
                                                 One40 Beauty Lounge, LLC




                                            12
